Citation Nr: 0304648	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  99-00 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1976 to 
October 1977.  



This appeal is before the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied reopening the claim of entitlement to service 
connection for schizophrenia.  

In May 2000, the Board reopened the claim and remanded the 
case for additional development.  The RO obtained the 
veteran's Social Security Disability records in November 
2001, and the veteran underwent a VA mental disorders 
examination in March 2002.  This matter is now before the 
Board for appellate review.  


FINDING OF FACT

Schizophrenia preexisted active service and underwent no 
increase in disability during active service.  


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101, 1131, 1132, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306, 4.125 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The VA has fulfilled its duty to assist and inform the 
veteran in the development of the claim in compliance with 
The Veterans Claims Assistance Act of 2000.  The Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claims for a benefit under a law administered by the 
Secretary.  38 U.S.C.A. § 5103A (West 2002).  The VA shall 
notify the claimant and the claimant's representative, if 
any, of the evidence that is necessary to substantiate the 
claim, which evidence the claimant is to provide, and which 
evidence the VA will attempt to obtain for the claimant.  See 
38 U.S.C.A. § 5103(a) (West. 2002).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
As mandated by the May 2000 Board remand, the RO obtained the 
veteran's Social Security Disability records in November 
2001, and the veteran received a VA mental disorders 
examination in March 2002.  The veteran and his 
representative filed several lay statements with the RO, and 
the veteran declined the opportunity for a hearing.  The May 
2000 Board remand and the May 2002 supplemental statement of 
the case informed the veteran of the applicable laws and 
regulations, the evidence needed to substantiate the claim, 
and which party was responsible for obtaining the evidence.  
In these documents, VA informed the veteran that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from the 
identified private health care providers.  The veteran was 
informed that it was his responsibility to identify health 
care providers with specificity and that it still remained 
his ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claim.  The 
May 2002 supplemental statement of the case specifically 
informed the veteran of applicable provisions of The Veterans 
Claims Assistance Act of 2000.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claim, 
told which party was responsible for obtaining specific types 
of evidence, provided ample opportunity to submit such 
evidence, and VA has obtained such evidence or confirmed its 
unavailability.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  



Entitlement to service connection for schizophrenia

For the veteran to establish service connection for 
schizophrenia, the evidence must demonstrate that 
schizophrenia was contracted in the line of duty coincident 
with military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1131, 1132, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306.  To establish service connection 
on a direct basis, the veteran must present evidence of 
current schizophrenia, show manifestation of schizophrenia 
during service, and provide a medical opinion relating the 
current schizophrenia to the in-service manifestation of 
schizophrenia.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran has current schizophrenia.  A valid claim 
requires proof of present disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); 38 C.F.R. § 4.125.  The November 
1991, November 1994, and March 1997 private examination 
reports, the July 1985, September 1989, October 1990, and 
February 1997 Social Security Disability Determinations, and 
a March 2002 VA mental disorders examination include Axis I 
diagnoses of paranoid schizophrenia and chronic 
undifferentiated schizophrenia.  

The veteran was initially presumed sound at enlistment, but 
clear and unmistakable evidence demonstrates that 
schizophrenia existed before service.  The veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132; 38 C.F.R. 
§ 3.304(b).  

The veteran was initially presumed sound at enlistment 
because his psychiatric health was deemed normal and he 
denied a history of nervous trouble of any sort at the 
October 1976 enlistment examination.  The presumption of 
soundness at enlistment is rebutted because clear and 
unmistakable evidence demonstrates that schizophrenia existed 
prior to service.  The veteran was sixteen years old when he 
was hospitalized from February 1976 to April 1976 for 
treatment of an acute schizophrenic episode.  After he was 
treated for chronic undifferentiated schizophrenia at a 
private hospital from May 1978 to July 1978 and transferred 
to a VA hospital in July 1978, the VA examiner opined that 
the veteran's psychopathology started at age 16.  The March 
2002 VA mental disorders examiner also states that there was 
evidence of schizophrenia during the veteran's 1976 
hospitalization before service.  

Schizophrenia could not have been incurred in service because 
it clearly and unmistakably preexisted active service.  The 
Board must consider the doctrine of aggravation and determine 
whether preexisting schizophrenia was aggravated by an event 
during active service.  A preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  This includes medical facts and 
principles, which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  

The presumption of aggravation does not apply in this case 
because there is no evidence that preexisting schizophrenia 
increased in disability during service.  Service medical 
records are negative for signs or findings of psychiatric 
problems.  The September 1977 separation examination report 
states that the veteran's psychiatric health was deemed 
normal and the veteran continued to deny a history of nervous 
trouble of any sort.  Voluminous post-service medical 
records, which include Social Security Disability and prison 
medical records for the twenty-five years since service, 
painstakingly document the veteran's psychiatric health but 
refer to no psychiatric problems in service.  The March 2002 
VA examiner opined that the veteran's service experience 
provided stability and that he saw nothing in the veteran's 
service that could have exacerbated preexisting 
schizophrenia.  While the veteran may believe that something 
in service aggravated his teenage schizophrenia, he is a 
layperson without medical expertise.  Therefore, he is not 
competent to relate his current schizophrenia to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In the absence of evidence showing increase in disability 
during service, entitlement to service connection cannot be 
established.   See 38 C.F.R. §§ 3.303, 3.306; Pond v. 
West, 12 Vet. App. 341, 346 (1999).  There is a preponderance 
of the evidence against the claim, and the benefit of the 
doubt doctrine is not for application.  38 U.S.C. § 5107; 
38 C.F.R. § 3.102 (2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-55 (1990).  


ORDER

Entitlement to service connection for schizophrenia is 
denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


